Texas Department of Criminal Justice

                                                                                           Brad Livingston
                                                                                           Executive Director




  June 8,2015

  The Honorable Kelly Ashmore
  Grayson County District Clerk
  100 W. Houston
  Sherman, Texas 75090


 RE: LESTER LEROY BOWER, JR. TDCJ #764

 Dear District Clerk:


 Enclosed is the Return of the Director of the Texas Department of Criminal Justice Correctional
 Institutions Division, of the Death Warrant pertaining to LESTER LEROY BOWER, JR.,
 issued in the District Court of Grayson County 15th Judicial District of Texas, on March 25,
 2015, which was carried out on June 3,2015. Also enclosed is the Certificate withthe director's
 statement of compliance with the command of the warrant. The certificate also indicates the
 disposition of the remains as required by Article 43.23 of the Texas Code of Criminal Procedure.
 Sincerely,


 Caddin i4ju?&*
 CarlaM. Willis
 Deputy General Counsel
 OFFICE OF THE GENERAL COUNSEL


cc: The Honorable Gregg Abbott, Governor
                                                                                                  BEGESWL .. .
                                                                                                 GOUf\T OF CRIMINAL AFPSAli
    The Honorable Ken Paxton, Attorney General                                                           .. |M 1e ^me
     Louise Pearson, Clerk, Court ofCriminal Appeals                                                    JUN L°
     KellyEnloe, Chairman, Classification & Records, TDCJ
                                                                                                    4belAcosts,Cte
CW/cf
Attach




                • Our mission is to provide public safety, promote positive change in offender
                    behavior, reintegrate offenders into society, and assist victims ofcrime.
                                     Office of the General Counsel
                   Sharon Felfe Howell, General Counsel - sharon.howeII@tdcj.texas.gov
P.O. Box 13084 Capitol Station                                                              pQ Box 4004
Austin, Texas 78711-3084                                                     Huntsville, Texas 77342-4004
RETURN OF THE DIRECTOR OF THE INSTITUTIONAL DIVISION



        TEXAS DEPARTMENT OF CRIMINAL JUSTICE




 Came to hand, the 10th day of May, 1984 and executed the 3rd day of
 June, 2015 by the death of LESTER LEROY BOWER, JR.




DISPOSITION OF BODY:



DATE: CV,^^ ^^OlS
TIME:      1p '» SCg> p/w




                       William Stephens, Director
                       Texas Department of Criminal Justice
                       Correctional Institutions Division
                                                CERTIFICATE



 I hereby certify that the Death Warrant in the case of The State of Texas vs. LESTER LEROY
BOWER, JR. issued in the District Court of Grayson County 15th Judicial District of Texas, on
March 25,2015 and was executed according to the laws ofthe State ofTexas on June 3,2015. The
death ofLESTER LEROY BOWER, JR. was causedbyintravenous injectionoflethalsubstances
at the Huntsville Unit of the Texas Department of Criminal Justice-Correctional Institutions
Division at In': 3la p.m. on June 3,2015. The body ofthe deceased was given into the custody
of Carnes Funeral Home agent for the requesting relative. This Certificate and Return of Warrant
(enclosed) is in compliance with Article 43.23 of the Texas Code of Criminal Procedure.




                                            William StepAdns, Director
                                            Texas Department of Criminal Justice
                                            Correctional Institutions Division




SUBSCRIBED AND SWORN TO BEFORE ME this the 3rd dayof May 2015.

                CONNIE E.              *
                  WEIGH                *
          Nolary Public. State of Texas *           A -.                 Pi        \ „ . D \r\
            My Commission Expires      *            V. jQWQ A 0 ^ L^, ^XXJ^ JU C/l
                  11-06-2017


     \tot»ty "without Bond ***** NOTARY PUBLIC, Walker County, Texas

My Commission expires: \\- Q{e?~2jQ\ "7
            IN THE DISTRICT COURT OF GRAYSON COUNTY
                  15th JUDICIAL DISTRICT OF TEXAS



THE STATE OF TEXAS


                                             033426, 033427, 033428 & 033429

LESTER LEROY BOWER, JR.


                        ORDER SETTING EXECUTION


      This Court, having received the order denying habeas corpus relief in the above

styled and numbered cause and the order denying writ of certiorari from the Supreme

Court of the United States, and the Defendant, LESTER LEROY BOWER, JR., having

been sentenced to death in the presence of Defendant's attorneys, and on the 7th day
of May, 1984, in Cause Numbers 033426, 033427, 033428 and 033429 in the 15th
District Court of Grayson County, Texas in accordance with the findings of the jury and

the judgment in said cause adjudging said defendant guilty of capital murder; and the
Texas Court of Criminal Appeals in cause numbers AP-69,333, AP-69, 334, AP-69,335

and AP-69,336 having affirmed said conviction with the mandates being returned to

said 15th District Court on June 8, 1989; and the Texas Court of Criminal Appeals in

cause numbers AP-70,995, AP-70,996, AP-70,997 and AP-70,998 having denied

habeas corpus relief with the mandates being returned to said 15th District Court on
February 14, 1992; and the Texas Court of Criminal Appeals in cause numbers WR-

21,005-2, WR-21,005-3, WR-21,005-4 and WR-21,005-5 having denied habeas co^s/%
relief June 11, 2014; and the Supreme Court of the United States having de^e^ypt-of--..^ ^



                                                                            ?*,*/>            <o^

                                                                               ''''''''tiiimmv!^
 certiorari in cause number 14-292 on May 23, 2015, with the stay of execution

 terminating automitically; and there being no other stays of execution in effect on this

 case, the court now enters the following ORDER:

         IT IS HEREBY ORDERED that the defendant, LESTER LEROY BOWER, JR.,

 who has been adjudged to be guilty of capital murder as charged in the indictment and
 whose punishment has been assessed by the verdict of the jury and judgment of the
 Court at Death, shall be kept in custody bythe Director of the Texas Department of
 Criminal Justice -- Institutional Division, at Huntsville, Texas, until the 3rd day of June,
 2015, upon which day, at the Texas Department of Criminal Justice - Institutional

 Division, at some hour after 6:00 p.m., in a room arranged for the purpose of execution,

 the said Director, acting by and through the executioner designated by said Director as
 provided by law, is hereby commanded, ordered and directed to carry out this sentence

ofdeath by intravenous injection of a substance or substances in a lethal quantity
sufficient to cause the death of the said LESTER LEROY BOWER, JR. and until the

said LESTER LEROY BOWER, JR. is dead, such procedure to be determined and

supervised by the said Director of the Texas Department of Criminal Justice --

Institutional Division.

       The Clerk of this Court shall issue and deliver to the Sheriff of Grayson County,
Texas, a Death Warrant in accordance with this Order, directed to the Director of the

Texas Department of Criminal Justice - Institutional Division, at Huntsville, Texas,

commanding him, the said Director, to put into execution the Judgement of Death

against the said LESTER LEROY BOWER, JR..

      The Sheriff of Grayson County, Texas is hereby ordered, upon said rec$gffi^Z.?0oJ'%



                                                                                sfr£>           <^y
said Death Warrant, to deliver said Death Warrant to the Director of the Texas

Department of Criminal Justice - Institutional Division, Huntsville, Texas.

      SIGNED AND ENTERED this ^ S~ day of               M& <? c ((
20 / ^ .



                                          ION7 JtM FALLON,
                                         JUDGE PRESIDING
                                         15th JUDICIAL DISTRICT COURT
                                         GRAYSON COUNTY, TEXAS




                                                                                    CO
                                                                                    o
                                                                                        99
                                                                                              ~^c
                                                                                    en

                                                                                    x:
                                                                                              sS5Z
                                                                                    ^r
                                                                                             i?0*
                                                                                             ..V~0
                                                                                   to
                                                                                   CM
                                                                                   QC        -..;--'-<
                                                                                   «r           ""** .'-w
                                                                                   ar

                                                                              >-   J2




                                           STATE OFTEXAS
                                           S)VrY  OF GRAYSON      dfor G«ysonCou^T*^
                                DEATH WARRANT

                                 THE STATE OF TEXAS


TO THE DIRECTOR OF THE TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
 INSTITUTIONAL DIVISION, AND TO THE SHERIFF OF GRAYSON COUNTY, TEXAS:


       WHEREAS on the 7™ day of May, 1984, the defendant, LESTER LEROY

BOWER, JR., was duly sentenced to death in Cause Numbers 033426, 033427,

033428 and 033429 in the 15th District Court of Grayson County, Texas in accordance

with the findings of the jury and the judgment in said cause adjudging said defendant

guilty of capital murder; and

       WHEREAS the Texas Court of Criminal Appeals in cause numbers AP-69,333,

AP-69, 334, AP-69,335 and AP-69,336 affirmed said conviction with the mandates

being returned to said 15th District Court on June 8, 1989; and

       WHEREAS the Texas Court of Criminal Appeals in cause numbers AP-70,995,

AP-70,996, AP-70,997 and AP-70,998 denied habeas corpus relief with the mandates

being returned to said 15th District Court on February 14, 1992;

       WHEREAS the Texas Court of Criminal Appeals in cause numbers WR-21,005-

2, WR-21,005-3, WR-21,005-4 and WR-21,005-5 denied habeas corpus relief on June

11, 2014; and

       WHEREAS the Supreme Court of the United States has denied writ of certiorari

on March 23, 2015 and lifting the stay of execution granted on February 5, 2015; NOW

THEREFORE


      The Sheriff of Grayson County, Texas is hereby commanded to deliver this

warrant to the director of the Texas Department of Criminal Justice — Institutional
 Division, for the purpose of executing this warrant; and

       The Director of the Texas Department of Criminal Justice - Institutional Division,

at Huntsville, Texas, is hereby commanded to execute the said sentence of death at the

Texas Department of Criminal Justice - Institutional Division, at any time after the hour

Of 6:00 p.m. on the 3rd day of JUNE, 2015, by causing a substance or substances in a

lethal quantity to be intravenously injected into the body of the defendant, LESTER -

LEROY BOWER, JR., sufficient to cause death, and until the defendant is dead,

obeying all laws of the State of Texas with reference to such execution.

       The Director of the Texas Department of Criminal Justice - Institutional Division,

shall make due return on this warrant to the Clerk of this Court. This sentence was

passed as provided by law.

       WITNESS MY HAND AND SEAL ofthe 15th District Court of Grayson, County,
Texas, as my office in the City of Sherman, Texas, this the ££& of
   Marrjh..                         20JJ>__.

         ^\\miiii///%
      #VCTC<W%                                   I£u        dJl./Hi<(yLtL
                                           KELl/Y
                                             Ll/YAASf/MORE
                                           DISTRItfPCLERK
                         :   ot =
                                           GRAYSON COUNTY, TEXAS
                        • Mi $


      •<>*cov*fi^
                                    OFFICER'S RETURN
                                                                          A day of
         The Sheriff of Grayson County, Texas received this writ oh the J*£
      $*k                               „•, 20>4,at   _—-.-   -•    ."..   .    and executed

  the same by delivering two copies of this warrant to the Director df the Correctional
  Institutiohs Division dfthe Texas Department of Criminal Justice oh the \ ' of
                                  •2®i* and by taking his; receipt tor thisyvarram which is
 hereto attached, dd here and how make my return on this writ this JL_ day of ftb^


                                                                   N COUNTY, TEXAS




                                RETURN OF DIRECTOR
    TEXAS DEPARTMENT OF CRIMINAL JUSTICE - INSTITUTIONAL DIVISION
      Came to hand the r* day         Qf^lpA/l
2oJf± ,and said Death Warrant parried out by executing said defendant, LESTER
                                                                               A.D.,



LEROY BOWER, JR., on the / ^~ day of.                                           - 20J2_,


                                        DIRECTOR,{JEXAS DEPARTMENT OF
                                        CRIMINAL JUSTICE -rdNSTiTUTIO
                                        DIVIS,0N Z^cMmA